DETAILED ACTION
This is a first action on the merits, in response to the claims received 1/22/2021. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8,9,10,15,16,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM, (USNO.2021/0001834).
 	As for claim 1, KIM discloses a method, comprising: obtaining charge by a transport via a first (ref’s regenerative braking) charging capability while traveling along a route to a destination (ref’s point of interest); and re-routing the transport to obtain additional charge (via charging station) via a secondary charging capability while decreasing a travel time to the destination (par.[0019-0022,0030,0239-0244]).
 	As for claims 2,9, and 16, KIM discloses re-routing results in a further distance to the destination.
 	As for claims 3,10 and 17, KIM discloses charge provided by the first charging capability is equivalent to or greater than an energy expenditure by the transport at various points along the route (based on road variation) (par.[0019-0022,0030,0239-0244])
 	As for claim 8, KIM discloses a system, comprising: a processor; and a memory, coupled to the processor, comprising instructions that when executed by the processor are configured to: obtain charge by a transport via a first charge  (ref’s regenerative braking) capability while the transport travels along a route to a destination (ref’s point of interest); and re-route the transport to obtain additional charge via a secondary charge capability while a travel time to the destination decreases (par.[0019-0022,0030,0239-0244]) 
 	As for claim 15, KIM discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: obtaining charge by a transport via a first charging (ref’s regenerative braking) capability while traveling along a route to a destination (ref’s point of interest); and re-routing the transport to obtain additional charge via a secondary charging capability while decreasing a travel time to the destination  (par.[0019-0022,0030,0239-0244]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4,5,11,12,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in combination with EGOSHI, (USNO.2013/0181672).
As for claims 5,12, and 19, Kim discloses all limitations, but differs from the claimed invention because he does not explicitly disclose desired arrival time at the destination and in response: re-routing the transport to obtain additional charge via a tertiary charging capability contemporaneous with the obtaining of the additional charge via the secondary charging capability.
Egoshi discloses desired arrival time at the destination and in response: re-routing the transport to obtain additional charge via a tertiary charging capability contemporaneous with the obtaining of the additional charge via the secondary charging capability (par.[0041])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Kim by desired arrival time at the destination and in response: re-routing the transport to obtain additional charge via a tertiary charging capability contemporaneous with the obtaining of the additional charge via the secondary charging capability for advantages such as providing an efficient reservation for charging (par.[0006]), as taught by Egoshi.
As for claims 4,11 and 18, Kim discloses re-routing comprises specifying an amount of additional charge to receive via the second charging capability

  Allowable Subject Matter
Claims 6,7,13-14,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 6: receiving, by the transport, a validation of one or more of the route to the destination, an amount of charge corresponding to the first charging capability, an amount of charge corresponding to the second charging capability, and a travel time to the destination, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and a server performing the re-routing.
Claim 13: transport receives a validation of one or more of the route to the destination, an amount of charge that corresponds to the first charge capability, an amount of charge that corresponds to the second charge capability, and a travel time to the destination, wherein the validation comprises a blockchain consensus between a peer group that consists of the transport and a server that performs the re-route
Claim 20: receiving, by the transport, a validation of one or more of the route to the destination, an amount of charge corresponding to the first charging capability, an amount of charge corresponding to the second charging capability, and a travel time to the destination, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and a server performing the re-routing; and executing a smart contract, by the server, to record the validation on a blockchain based on the blockchain consensus, in combination with the remaining limitations of independent claims 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859